                 Case 17-11313-LSS              Doc 262       Filed 10/30/18         Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 7

SOUP LIQUIDATION LLC, et al.1,                              Case No. 17-11313 (LSS)

                                    Debtors.


     SUPPLEMENTAL DECLARATION OF ALAN M. ROOT IN SUPPORT OF THE
    APPLICATION OF THE CHAPTER 7 TRUSTEE FOR AN ORDER AUTHORIZING
    RETENTION OF ARCHER & GREINER, P.C. AS COUNSEL TO THE CHAPTER 7
                TRUSTEE NUNC PRO TUNC TO JANUARY 1, 2018


         I, Alan M. Root, do hereby declare as follows:

         1.       I am an attorney associated with the law firm of Archer & Greiner, PC (“A&G” or

the “Firm”), which maintains an office for the practice of law at, among other places, 300

Delaware Avenue, Suite 1100, Wilmington, DE 19801.

         2.       I submit this declaration (the “Supplemental Declaration”) to supplement the

affidavit(s) previously submitted on behalf of A&G in support of the engagement of A&G as

counsel to David W. Carickhoff, the Chapter 7 Trustee (the “Trustee”), in the above-captioned

case (the “Chapter 7 Case”) and to provide disclosures regarding changes in A&G’s hourly rates.

         3.       As described in the Application of the Chapter 7 Trustee for an Order Authorizing

Retention of Archer & Greiner, P.C. as Counsel to the Chapter 7 Trustee Nunc Pro Tunc to

January 1, 2018 [Docket No. 244] (the “Retention Application”), A&G’s hourly billing rates are

subject to periodic review and adjustments to reflect, among other things, changes in

responsibilities and increased experience. A&G last increased its hourly rates in October of

2017, and has determined that it needs to increase its hourly rates in order to adjust for certain

1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: The Original
Soupman, Inc. (0182); Soupman, Inc. (8630); and Kiosk Concepts, Inc. (4839).
               Case 17-11313-LSS        Doc 262      Filed 10/30/18     Page 2 of 3



changes in economic conditions and increased operating costs. The Retention Application was

approved by the Court’s Order entered on February 22, 2018 [Docket No. 253] (the “Retention

Order”).    Pursuant to the Retention Application and Retention Order, A&G is to provide

reasonable notice to the Chapter 7 Trustee and the U.S. Trustee in connection with any increase

of A&G’s hourly billing rates and file a notice of any such increase with the Court.

       4.      Effective as of October 1, 2018, A&G has increased the hourly rates of all A&G’s

professionals working in its offices with respect to all matters. The hourly rates of professionals,

including those involved with representation of the Chapter 7 Trustee, have been increased as

follows:

                    Professional Type and     Old Hourly Rate       New Hourly Rate
                            Level

                Stephen M. Packman –               $615.00               $635.00
                Shareholder
                David W. Carickhoff –              $555.00               $575.00
                Partner
                Jerrold S. Kulback –               $470.00               $490.00
                Partner
                Douglas G. Leney –                 $375.00               $395.00
                Partner
                Alan M. Root –                     $430.00               $450.00
                Associate
                S. Alexander Faris -               $265.00               $285.00
                Associate

       5.      The new hourly rates for professionals to be charged by A&G are reasonable

based upon the customary compensation charged by A&G and comparably skilled professionals

at other firms in cases and matters other than in cases under the Bankruptcy Code. A&G has

carefully considered this rate increase, as well as the rate increases of other law firms providing

similar services.
              Case 17-11313-LSS       Doc 262    Filed 10/30/18    Page 3 of 3



         6.   A&G has notified the Chapter 7 Trustee of the hourly rate increases disclosed in

this Supplemental Declaration.

         7.   The foregoing constitutes a Supplemental Declaration of A&G pursuant to the

Retention Order.


 Dated: October 30, 2018                        By: /s/ Alan M. Root
                                                   Alan M. Root (No. 5427)
                                                   ARCHER & GREINER, P.C.
                                                   300 Delaware Ave., Suite 1100
                                                   Wilmington, DE 19801
                                                   (302) 777-4350
                                                   (302) 777-4352 (fax)
                                                   aroot@archerlaw.com

                                                   Counsel to David W. Carickhoff,
                                                   Ch. 7 Trustee

215414582v1
